                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



CHRISTOPHER CORWIN,                                                  Case No. 3:18-cv-01972-JR

                      Plaintiff,                                      ORDER OF DISMISSAL

       v.

CHRISTOPHER COWAN, et al.,

                      Defendants.


MOSMAN,J.,

       Plaintiff Christopher Corwin brings this civil rights action pursuant to 42 U.S.C. § 1983.

Currently before the Court is plaintiffs Amended Complaint (ECF No. 14).

                                         STANDARDS

       In order to state a claim, a plaintiff must allege facts which, when accepted as true, give

rise to a plausible inference that the defendants violated the plaintiffs constitutional rights.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly. 550 U.S. 544, 556-57

(2007). A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

Iqbal, 556 U.S. at 678; Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). "A pleading


Page 1 - ORDER OF DISMISSAL
that offers labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do." Iqbal, 556 U.S. at 678 (internal quotations omitted). Plaintiff is proceeding pro se, and

therefore this Court construes the pleadings liberally and affords plaintiff the benefit of any

doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                           DISCUSSION

       Plaintiff brings this action against Oregon State Police troopers Christopher Cowen

("Cowen"), Dylan Kean ("Kean"), and Luther Schwartz ("Schwartz"). Pl.'s Am. Compl. at 2-3.

Plaintiff alleges that (1) defendants subjected him to excessive force in violation of the Fourth

and Eighth Amendments; and (2) "law enforcement" conducted an unlawful search of his cell

phone in violation of the Fourth Amendment. Id. at 3, 12-13.

       I.      Excessive Force

       Plaintiff alleges that defendants stopped a car in which he was a passenger. Id. at 12-13.

Plaintiff alleges that he asked Cowen whether he was under arrest and Cowen failed to respond.

Id. at 13. Plaintiff allegedly started walking away from the scene, because the traffic stop was

made to arrest his brother, and the defendants violently threw him to the ground, assaulted him,

held his face in a "pool of water," and tased him. Id. at 13-14.

       Plaintiff does not allege whether criminal charges arising out of this altercation are

pending in state court. However, in a letter submitted in response to the Court's Order to Amend

(ECF No. 11), plaintiff attached an indictment charging him with the following offenses against

Cowen and Kean: Assaulting a Public Safety Officer (two counts), Attempted Aggravated

Harassment, Resisting Arrest, Menacing (two counts), and Giving False Information to a Peace

Officer. Pl.'s Resp. (ECF No. 18) at 2-4. Additionally, plaintiff was charged with assaulting,

harassing, and menacing two emergency service providers during the same incident. Id. at 4-5.



Page 2 - ORDER OF DISMISSAL
       Based on the foregoing, this Court concludes that it must abstain from exercising

jurisdiction over plaintiffs excessive force claim because there are pending charges in state court

arising out of his altercation with defendants. Absent extraordinary circumstances, this Court may

not interfere with a pending state criminal proceeding that implicates important state interests.

ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014) (citing

Younger v. Harris, 401 U.S. 37, 43-54 (1971)). Abstention is appropriate in the instant proceeding

because (1) there is an ongoing state proceeding; (2) the proceeding is criminal; (3) the proceeding

implicates the important state interest of prosecuting individuals who break state criminal laws;

(4) plaintiff has an adequate opportunity to raise his federal challenge in the state proceeding; and

(5) granting monetary relief against the defendants for the use of excessive force would have the

practical effect of enjoining the state proceeding. See ReadyLink Healthcare, Inc., 754 F .3d at 758.

Further, plaintiff has made no showing of bad faith, harassment, or some other extraordinary

circumstance that would make abstention inappropriate. See Arevalo v. Hennessy, 882 F.3d 763,

765-66 (9th Cir. 2018).

       II.     Unlawful Search

       Plaintiff alleges that his cell phone fell out of his pocket during the altercation with

defendants. Pl.' s Am. Comp1. at 12. Plaintiff does not allege who took his cell phone, but in his

letter to the Court he states that Trooper Schwartz confiscated it. Pl.' s Resp. at 1. Plaintiff alleges

that "law enforcement" went on a "fishing expedition" on his cell phone as evidenced by the fact

that when his phone was returned one month after his arrested, it was fully charged despite being

almost dead when he was arrested. Pl.'s Am. Compl. at 12-13, 15. Plaintiff alleges that the

search of his cell phone is unrelated to his criminal charges. Id. at 12.

Ill

Ill

Page 3 - ORDER OF DISMISSAL
         A warrant generally is required before law enforcement officials may search a cell

phone that was seized incident to an arrest. Riley v. California, 573 U.S. 373, 401 (2014). In the

instant proceeding, plaintiff has failed to allege any facts to support a reasonable inference that

the named defendants searched his phone. Rather, plaintiff alleges only that "law enforcement"

searched his phone. Pl.'s Am. Compl. at 12. In order for a defendant to be liable under 42 U.S.C.

§ 1983, he or she must have personally participated in the alleged constitutional violation. Taylor

v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Plaintiff has alleged no facts to support a reasonable

inference that any of the defendants were personally involved in the search of his cell phone.

Accordingly, plaintiff has failed to state a claim.

                                          CONCLUSION

       Based on the foregoing, this Court dismisses plaintiffs Amended Complaint as to his

Fourth Amendment claim for the unlawful search of his cell phone. This Court abstains from

ex~rcising jurisdiction over plaintiffs excessive force claim and therefore stays that claim. See

Rhoden v. Mayberg. 361 F. App'x 895, 896 (9th Cir. 2010) (holding that when district court

abstains from exercising jurisdiction, it should stay rather than dismiss claim for money

damages); Gilbertson v. Albright, 381 F.3d 965, 981-82 (9th Cir. 2004) (same).

       Plaintiff may file a second amended complaint, within thirty days of the date of this

Order, realleging his Fourth Amendment claim for the unlawful search of his cell phone. Plaintiff

must allege facts to support a reasonable inference that one or more of the defendants were

personally involved in the alleged constitutional violation. The second amended complaint will

operate as a complete substitute for plaintiffs prior complaints.

Ill




Page 4 - ORDER OF DISMISSAL
       Plaintiff is not given leave to reallege his excessive force claim because this Court

abstains from exercising jurisdiction over it Plaintiff is advised that the failure to file a second

amended complaint will result in the dismissal of this proceeding.

       IT IS SO ORDERED.

       DATED this .2::L day of May, 2019.
                         '




Page 5 - ORDER OF DISMISSAL
